DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (and also in claims 7 and 13 in corresponding parts), line 3, it is not clear what is meant by “receiving configuration information on a resource pool used for sidelink transmission”. It could mean that the configuration information conveys information about the resource pool, or it could mean that the configuration information is received on a resource pool. At lines 4-6. The limitation “receiving information on an MCS (Modulation and Coding Scheme) table…” has the same ambiguity as above. Further, it is not clear what the phrase “for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al., US 2020/0052843 (Cheng).
Cheng discloses method and apparatus for performing sidelink communication in wireless communication systems.  
Regarding claim 1, Cheng teaches a method of a receiving user equipment for receiving information regarding modulation and demodulation in sidelink communication, the method comprising: receiving configuration information on a resource pool used for sidelink transmission (“In some implementations of the present disclosure, the UE may obtain a resource pool configuration which is contained in a pre-configuration parameter or configured by a BS.”, [0079]); receiving information on an MCS(Modulation and Coding In some implementations of the present disclosure, an SCI message may include an MCS table indicator. A UE may select an MCS table for the modulation or coding of an SL physical channel based on the MCS table indicator.”, [0081]); and performing demodulation on the received sidelink signal based on the information on the received MCS table (“if the MCS table indicator is set to “1” and the MCS index is “12”, the UE may determine that the PSSCH scheduled by the PSCCH may be modulated based on the second MCS table (corresponding to the second value “1”), and the UE may use the MCS index of “12” in the second MCS table to demodulate the PSSCH.”, [0081]).
Regarding claim 2, Cheng teaches that the information on the MCS table is provided from a transmitting user equipment by sidelink control information (SCI) comprising scheduling information for a PSSCH (Physical Sidelink Shared Channel) (“In some implementations of the present disclosure, an SCI message may include an MCS table indicator. A UE may select an MCS table for the modulation or coding of an SL physical channel based on the MCS table indicator. For example, the UE may perform modulation and coding for an SL physical channel (e.g., a PSSCH) based on a first MCS table when the MCS table indicator is set to a first value (e.g., a bit value of “0”), and perform modulation and coding for the SL physical channel based on a second MCS table when the MCS table indicator is set to a second value (e.g., a bit value of “1”).”, [0081]).
Regarding claim 3, Cheng teaches that the sidelink control information (SCI) format is SCI format 0-1 ([0081]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nakamura et al., US 2021/0234628 (Nakamura). 
Regarding claims 4, 10 and 16, Cheng fails to specifically teach that the configuration information comprises information on the at least one MCS table selected among three MCS tables including modulation order(Qm) and code rate(R) for a PSSCH(Physical Sidelink Shared Channel) according to an MCS index for the resource pool. However, in the same field of endeavor, Nakamura teaches that the configuration information comprises information on the at least one MCS table selected among three MCS tables including modulation order(Qm) and code rate(R) for a PSSCH(Physical Sidelink Shared Channel) according to an MCS index for the resource pool. See Abstract, [0047], [0108] and [0109], for example. Nakamura’s description of three MCS table is in a communication between a base station and a UE, but it is also 
Regarding claims 5, 11 and 17, the combined teaching of Cheng and Nakamura teaches that the three MCS tables are defined, and the configuration information is received from the base station. See Nakamura Figs. 7-9 and [0108]. 
Regarding claims 6, 12 and 18, Cheng teaches that the sidelink control information (SCI) comprises a specific field indicating the information on the MCS table ([0081], Cheng), but because Cheng only discusses two MCS tables (which requires only a single bit for the indication of it), fails to specifically teach that the number of the bit of the specific field varies according to the number of the at least one MCS table selected among three MCS tables. Nakamura teaches three MCS tables, and accordingly teaches using multiple bits for the indication (“Note that the number of bits in the field of the MCS table indicator may include multiple bits rather than one bit. In a case of 2 bits, for example, 00 may indicate the 64QAM MCS table, 01 may indicate the 256QAM MCS table, and 10 may indicate the URLLC MCS table. 11 may be a configuration to follow the RRC parameter configuration.”, [0049], Nakamura). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Cheng by incorporating the teaching of Nakamura in order to accommodate the situation of adopting three MCS tables and the indication thereof. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Cao et al. PG Pub. teaches obtaining configuration information regarding sidelink between two UEs.  The configuration of transmission parameters and resources may include a pool of resources or transmission parameters, such as a transmission pattern pool, MCS pool, DMRS pool, where the UE can make the selection for the sidelink transmission.
The Khoryaev et al. PG Pub. teaches sidelink control information for vehicle-to-vehicle communications. UE provides a sidelink control information to schedule a PSSCH, and the SCI includes a bit to indicate MCS table selection information. 
Kim et al. PG Pub. teaches a V2X communication wherein a terminal receives information for a resource pool for the V2X communication. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472